                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KASEY F HOFFMANN,                                     Case No. 18-cv-06577-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL WITH
                                                 v.                                           LEAVE TO AMEND
                                   9

                                  10    E OLIVEROS,                                           Re: Dkt. Nos. 2, 14
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   This case was removed from state court by defendant who has paid the filing fee. The Court has

                                  15   reviewed the original and amended complaints.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12          LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13          Plaintiff alleges that he was denied access to state court. Prisoners have a constitutional

                                  14   right of access to the courts. See Lewis v. Casey, 518 U.S. 343, 350 (1996); Bounds v. Smith, 430

                                  15   U.S. 817, 821 (1977). To establish a claim for any violation of the right of access to the courts,

                                  16   the prisoner must prove that there was an inadequacy in the prison’s legal access program that

                                  17   caused him an actual injury. See Lewis, 518 U.S. at 350-55. To prove an actual injury, the

                                  18   prisoner must show that the inadequacy in the prison’s program hindered his efforts to pursue a

                                  19   non-frivolous claim concerning his conviction or conditions of confinement. See id. at 354-55.

                                  20          Plaintiff alleges that defendant on various occasions delayed his mail to state court.

                                  21   Defendant allegedly delayed mail until proper postage was provided and stated that certain legal

                                  22   mail was not legal mail. It appears that the state court case involved plaintiff’s children and the

                                  23   Lassen County Department of Child Social Services. The complaint is dismissed with leave to

                                  24   amend to provide more information. To present a constitutional claim plaintiff must show an

                                  25   actual injury due to defendant’s action and that plaintiff was pursuing a claim concerning his

                                  26   conviction or conditions of confinement.

                                  27

                                  28
                                                                                         2
                                   1                                             CONCLUSION

                                   2          1.      The motion to screen the complaint (Docket Nos. 2, 14) is GRANTED. The

                                   3   amended complaint is DISMISSED with leave to amend. The second amended complaint must

                                   4   be filed within twenty-eight (28) days of the date this order is filed and must include the caption

                                   5   and civil case number used in this order and the words SECOND AMENDED COMPLAINT on

                                   6   the first page. Because an amended complaint completely replaces the original complaint,

                                   7   plaintiff must include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d

                                   8   1258, 1262 (9th Cir. 1992). He may not incorporate material from the original complaint by

                                   9   reference. Failure to amend within the designated time will result in the dismissal of this action.

                                  10          2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  11   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  12   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to
Northern District of California
 United States District Court




                                  13   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  14   Civil Procedure 41(b).

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 4, 2018

                                  17

                                  18
                                                                                                      JAMES DONATO
                                  19                                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KASEY F HOFFMANN,
                                   4                                                          Case No. 18-cv-06577-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        E OLIVEROS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 4, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kasey F Hoffmann ID: K36451
                                       Correctional Training Facility
                                  18   P.O. Box 705
                                       Soledad, CA 93960-0705
                                  19

                                  20

                                  21   Dated: December 4, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
